Name: Commission Regulation (EC) No 758/98 of 3 April 1998 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and the marketing of honey
 Type: Regulation
 Subject Matter: animal product;  production;  agricultural activity;  marketing;  cooperation policy;  economic policy
 Date Published: nan

 Avis juridique important|31998R0758Commission Regulation (EC) No 758/98 of 3 April 1998 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and the marketing of honey Official Journal L 105 , 04/04/1998 P. 0005 - 0006COMMISSION REGULATION (EC) No 758/98 of 3 April 1998 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and the marketing of honey THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1221/97 of 25 June 1997 laying down general rules for the application of measures to improve the production and marketing of honey (1), and in particular Article 5 thereof,Whereas Commission Regulation (EC) No 2300/97 (2), lays down provisions for the implementation of measures to improve the production and the marketing of honey;Whereas Regulation (EC) No 1221/97 lays down the limit date of 15 October of each year by which expenditure concerning measures included in national programmes must be made; whereas, as from the second year and in order to allow paying agencies accredited by each Member State to respect this time limit, provision should be made to advance the notification date of programmes and to establish the limit date for execution of programme measures;Whereas, by Decision 94/805/EC (3), the Council adopted a specific programme of research in the field of agriculture and fisheries (including agro-industry, food technologies, forestry, aquaculture and rural development); whereas, pursuant to the provisions of Annex III to the programme, on specific rules for its implementation, concerted action No FAIR5-PL97-3686, entitled 'Coordination in Europe of research on integrated control of Varroa mites in honey bee colonies`, has been implemented; whereas the results of the applied research in the field of the control of varroasis financed pursuant to Regulation (EC) No 1221/97 should therefore be sent to the Commission so that they can be incorporated in this concerted action;Whereas consistency between measures of national programmes and other measures under the various Community policies, in particular Council Regulations (EC) No 950/97 of 20 May 1997 on improving the efficiency of agricultural structures (4), (EC) No 951/97 of 20 May 1997 on improving the processing and marketing conditions for agricultural products (5) and (EC) No 952/97 of 20 May 1997 on producer groups and associations thereof (6), must be ensured during the implementation of national programmes; whereas, in particular, any over-compensation owing to the combination of aid and any other inconsistency in the definition of measures must be avoided;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2300/97 is hereby amended as follows:1. Article 2 is replaced by the following:'Article 21. Member States shall notify their programmes to the Commission before 15 April of each year. For the first year this date shall be 15 December 1997. For the second year this date shall be 15 May 1998.2. As from the second year, the programme measure shall be entirely executed before 31 August of the year following that of notification of the programme. Payments shall be carried out before 15 October of the same year.3. The results of the applied research studies into varroasis prevention shall be sent to the Commission two months after the date laid down in Article 3 of Regulation (EC) No 1221/97 so that they can be included in the exchange of information on concerted action No FAIR5-PL97-3686 applying point 3 of Annex III to Council Decision 94/805/EC of 23 November 1994 adopting a specific programme of research, technological development and demonstration in the field of agriculture and fisheries, including agro-industry, food technologies, forestry, aquaculture and rural development (1994 to 1998) (*).(*) OJ L 334, 22. 12. 1994, p. 73.`;2. In Article 4, the following paragraph is added:'3. The same measure may not be the subject of payments simultaneously pursuant to Regulation (EC) No 1221/97 and pursuant to another Community aid scheme in respect of Council Regulations (EC) No 950/97 (*), (EC) No 951/97 (**) and (EC) 952/97 (***).(*) OJ L 142, 2. 6. 1997, p. 1.(**) OJ L 142, 2. 6. 1997, p. 22.(***) OJ L 142, 2. 6. 1997, p. 30.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 1. 7. 1997, p. 1.(2) OJ L 319, 21. 11. 1997, p. 4.(3) OJ L 334, 22. 12. 1994, p. 73.(4) OJ L 142, 2. 6. 1997, p. 1.(5) OJ L 142, 2. 6. 1997, p. 22.(6) OJ L 142, 2. 6. 1997, p. 30.